Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 James Arthur Baxley, Appellant                         Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-15-00095-CR         v.                          1424312). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that the punishment
imposed on appellant was two years’ incarceration. As modified, the judgment of the trial court
is affirmed.
       We note that the appellant, James Arthur Baxley, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED SEPTEMBER 9, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk